        Case 3:20-cr-00037-MCR Document 22 Filed 09/02/20 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION


UNITED STATES OF AMERICA

v.                                             CASE NO. 3:20cr37/MCR

GARRY A. CARR
 a/k/a “Gary A. Carr”
_____________________________/


                   ACCEPTANCE OF PLEA OF GUILTY

      Pursuant to the Report and Recommendation of the United States Magistrate

Judge, to which there have been no timely objections, the plea of guilty of the

Defendant, Garry A. Carr a/k/a “Gary A. Carr”, to Count One of the indictment is

hereby ACCEPTED. All parties shall appear before this Court for sentencing as

directed.

      DONE and ORDERED this 2nd day of September 2020.



                                     s/ M. Casey Rodgers
                                    M. CASEY RODGERS
                                    UNITED STATES DISTRICT JUDGE
